Citation Nr: 0334143	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of trauma to 
the left eye with retinal detachment and cataract (left eye 
disability), currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied entitlement to an increased evaluation for 
the veteran's service-connected left eye disability.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his July 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a Member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  The RO acknowledged the veteran's requested and 
initially scheduled him to appear at such a hearing in 
October 2002; however, pursuant to the veteran's request, he 
was rescheduled for another one scheduled to take place in 
April 2003.  Although the veteran was notified of the time, 
date and location of the latter hearing, he failed to report, 
and since that time, has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  


REMAND

In several statements, the veteran has reported receiving 
regular, ongoing, VA treatment at the Montrose, New York, VA 
Medical Center; he also stated that he formerly received 
treatment at the Brooklyn and Manhattan VA Medical Centers.  
In this regard, the Board notes that records of his VA 
outpatient care at the Montrose, New York, VA Medical Center, 
dated since February 2001, have not been associated with the 
claims file.  These outstanding records may be especially 
important in this case because an August 2001 statement from 
an attending optometrist at the Montrose, New York, VA 
Medical Center indicates that the veteran had an appointment 
for a comprehensive eye examination scheduled for later that 
month, with a follow-up appointment scheduled for September 
2001.  These records must be considered in the adjudication 
of the veteran's claim, and likely contain significant 
medical findings and conclusions.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)), VA must obtain 
these outstanding VA medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  As 
such, this claim must be remanded.  

In finding that this claim must be remanded, the Board is 
cognizant that the veteran failed to report for a VA eye 
examination that was scheduled to take place at the Bronx, 
New York , VA Medical Center in August 2001.  The Board 
notes, however, that in his July 2002 Substantive Appeal, the 
veteran indicated that it was inconvenient for him to travel 
to that VA medical facility, pointing out that he receives 
all of his treatment at the Montrose, New York, VA Medical 
Center; as such, the veteran requested that an examination be 
conducted at that latter VA Medical Center.  

As discussed above, it appears that the veteran may have 
underwent a formal VA examination, albeit on an outpatient 
basis, in August 2001, and in any event, it unclear whether 
he was advised and understood the importance of appearing for 
August 2001 VA examination that was scheduled to take place 
at the Bronx, New York VA examination.  In light of the 
foregoing, on remand, the RO should try to schedule the VA 
examination at the Montrose, New York, VA Medical Center, and 
if that is not feasible, it must notify him of the time, date 
and location of the new eye examination, and advise him that 
another formal VA eye examination is necessary to properly 
adjudicate his claim, and that his failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial.  See 38 C.F.R. § 3.655 (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any left 
eye problems.  This should specifically 
include records of his treatment at the 
Brooklyn and Manhattan VA Medical 
Centers, dated since April 2000, and at 
the Montrose, New York, VA Medical 
Center, dated since February 2001.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA eye examination, to be 
performed, if feasible, at the Montrose, 
New York, VA Medical Center, to determine 
the nature, extent and severity of the 
veteran's service-connected left eye 
disability.

The veteran is advised that regardless of 
the location where the examination 
scheduled pursuant to  this remand is to 
take place, it is deemed necessary to 
evaluate his claim, and that his failure, 
without good cause, to report for the  
scheduled examination could result in the 
denial of his claims.  See 38 C.F.R. 
§ 3.655.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should report the veteran's 
corrected and uncorrected visual acuity 
in the in eye, as well as the field of 
vision loss.  In addition, the examiner 
should comment as to whether, due to his 
service-connected left eye disability, 
the veteran has marked interference with 
his employability due to this condition.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


